 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDCroft Metals, Inc and Southern Council of Industri-al Workers, United Brotherhood of Carpentersand Joiners of America, AFL-CIO-CLC. Cases15-CA-8520 and 15-CA-900721 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 26 March 1984 Administrative Law JudgeLeonard M Wagman issued the attached decisionThe Respondent filed exceptions and a supportingbrief, the General Counsel filed a limited exceptionand a supporting brief and an answering brief tothe Respondent's exceptions, and the Respondentfiled an answering brief to the General Counsel'slimited exceptionThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andto adopt the conclusions and recommended Orderas modifiedWe find merit in the General Counsel's limitedexception which, in essence, requests a more specif-ic description of the unfair labor practice foundAccordingly, we substitute the following for thejudge's fourth Conclusion of Law, and insert a cor-responding provision in the Order"4 By failing and refusing to execute the collec-tive-bargaining agreement with the Southern Coun-cil and conditioning its execution of the agreementon the International's becoming a signatory to theagreement, the Respondent has engaged in and isengaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act"ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that CroftMetals, Inc , McComb, Mississippi, its officers,agents, successors, and assigns, shall take the actionset forth in the Order as modified1 Insert the following as paragraph 1(c) and re-letter the subsequent paragraphs"(c) Insisting in any collective-bargaining negoti-ations with the Southern Council upon the Interna-tional's becoming a signatory to any collective-bar-gaining agreements or insisting upon any other pro-posals not involving rates of pay, hours of employ-ment, or other conditions of employment as a con-dition precedent to executing a collective-bargain-ing agreement with the Southern Council"2 Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain collectively re-garding wages, hours, and other terms and condi-tions of employment with the Southern Council ofIndustrial Workers, United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO-CLC asthe exclusive representative of the employees in thefollowing appropriate unitAll production and maintenance employeesemployed at Respondent's McComb, Magno-lia, and Osyka, Mississippi, facilities, includingplant clerical employees, interplant drivers,leadmen and lead women, excluding over-the-road truckdrivers, office clerical employees,professional and technical employees, watch-men and guards, and supervisors as defined inthe ActWE WILL NOT refuse to execute the collective-bargaining agreement with the Southern Councilwhich was agreed upon on 10 November 1981, andwhich should have taken effect on 1 December1981, on the ground that the United Brotherhoodof Carpenters and Joiners of America, AFL-CIO-CLC is not a party to the agreementWE WILL NOT fail and refuse to give effect tothe terms and provisions of the agreed-upon collec-tive-bargaining agreement with the Southern Coun-cilWE WILL NOT insist in any collective-bargainingnegotiations with the Southern Council on the In-ternational's becoming a signatory to any collec-tive-bargaining agreement or on any other propos-als not involving rates of pay, hours of employ-ment, or other conditions of employment as a con-dition precedent to executing a collective-bargain-ing agreement with the Southern CouncilWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act272 NLRB No 30 CROFT METALS209WE WILL, upon request, bargain collectivelywith the Southern Council as the exclusive repre-sentative of the employees in the appropriate unitdescribed above regarding wages, hours, and otherterms and conditions of employmentWE WILL, on request of the Southern Council,execute forthwith the collective-bargaining agree-ment with the Southern Council which was agreedupon on 10 November 1981, and give effect to theterms and conditions of the collective-bargainingagreement retroactively to 1 December 1981WE WILL, on request of the above-named Union,rescind the unilateral changes in employer and em-ployee contributions to payment of group healthinsuranceWE WILL make whole our employees for theirloss of wages and other benefits which are provid-ed for in the agreement for the period on and after1 December 1981, plus interestDuring the past 12 months, a period representative ofall times material, the Company, in the course and con-duct of its business operations, purchased and receivedgoods and materials valued in excess of $50,000 directlyfrom points located outside the State of MississippiFrom these facts, I find the Company is, and has been atall times material, an employer within the meaning ofSection 2(2) of the Act, engaged in commerce within themeaning of Section 2(6) and (7) of the ActII THE LABOR ORGANIZATIONS INVOLVEDThe Southern Council of Industrial Workers, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO-CLC is, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the ActThe United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO-CLC (the International Union) is,and has been at all times material, a labor organizationwithin the meaning of Section 2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESCROFT METALS, INCDECISIONSTATEMENT OF THE CASELEONARD M WAGMAN, Administrative Law JudgeThese cases were tried on August 1 and 2, 1983, atMcComb, Mississippi Based on unfair labor practicecharges filed on March 18, 1982, and June 6, 1983, bythe Southern Council of Industrial Workers, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO-CLC (the Southern Council), against Re-spondent, Croft Metals, Inc (the Company) the RegionalDirector for Region 15 of the National Labor RelationsBoard (the Board) issued a complaint and notice of hear-ing on April 25, 1983, in Case 15-CA-8520, and an orderand notice of hearing, consolidating that case with Case15-CA-9007 on June 30, 1983 The complaints allegedthat the Company violated Section 8(a)(5) and (1) of theNational Labor Relations Act (the Act), by refusing tosign and execute an agreed-upon contract and insistingon the inclusion of the International Union as a signatoryto such contract, and by unilaterally modifying said con-tract as it pertains to the percentage of employer andemployee contributions to payment of group health in-surance costs By its answers, the Company denied com-mitting the alleged unfair labor practicesOn the entire record in this case, my observation ofthe witnesses, and on consideration of the General Coun-sel's and the Company's oral arguments and briefs, Imake the followingFINDINGS OF FACTI THE COMPANY'S BUSINESSCroft Metals, Inc is a Mississippi corporation with fa-cilities in McComb, Magnolia, and Osyka, Mississippi,where it is engaged in manufacturing and distributingvarious metal productsA Issues PresentedThe primary issues presented are(1)Whether the Company violated Section 8(a)(5) and(1) of the Act on February 9, 1982, by refusing to exe-cute a collective-bargaining agreement unless the Inter-national Union, which was not the certified bargainingrepresentative, also signed the agreement(2)Whether the Company violated Section 8(a)(5) and(1) of the Act on June 1, 1983, by unilaterally and with-out the consent of the Union, modifying the collective-bargaining agreement as it pertains to the percentage ofemployer and employee contributions to payment ofgroup health insurance premiumsB The FactsAbout July 1, 1971, in Case 15-RC-4641, a majority ofthe Company's employees in the appropriate unit,' se-lected the Southern Council as their representative forthe purposes of collective bargaining with the CompanyAbout October 20, 1971, the Regional Director certifiedthe Union as the exclusive collective-bargaining repre-sentative of the employees in the unit found appropriateSince its certification, the Southern Council has soughtan executed contract covering the Company's productionand maintenance employees In 1974, the Board, in twoseparate unfair labor practices proceedings, found thatthe Company had refused to bargain- with the SouthernCouncil, and issued bargaining orders Bancroft Mfg Go,210 NLRB 1007 (1974), enfd 516 F 2d 436 (5th Cir1975), cert denied 424 U S 914 (1976), Bancroft MfgGo, 210 NLRB 1019 (1974) The Company and theSouthern Council began negotiations for a collective-bar-1 The appropriate unit consists of all production and maintenance employees employed at the Company s McComb, Magnolia, and Osyka,Mississippi facilities, including plant clerical employees, Interplant driversleadmen and lead women excluding over the road truckdnvers, officeclencal employees, professional and technical employees, watchmen, andguards and supervisors as defined in the Act 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining agreement at the McComb, Magnolia and Osyka,Mississippi facilities in late 1975.2The Company and the Southern Council met for con-tract negotiations on December 30, 1975, in McComb,Mississippi. The Southern Council's representatives were:Floyd Q. Doolittle, executive secretary of the SouthernCouncil, W. J. Smith, special assistant to the director ofthe International Union, acting as an advisor to theSouthern Council for contract negotiations; Marvin Cov-ington, assistant to the executive secretary of the South-ern Council; Bobby Hamilton, Smith Warren, and NancyScott, the local union committee. Yelverton Cowherd,company attorney, Bobby Bellipanni, personnel manager,and Jean A. Kuyrkendall, vice president and director offinance, represented the Company.At this meeting, the Company and the Southern Coun-cil agreed on the ground rules for negotiations. One suchrule provided that tentative agreements would not be to-tally binding on either party. Another rule was thateither side would have the right to change language notto its liking. Also at this meeting, the Company soughtexplanation of the relationship between the SouthernCouncil, the Local Union and the International Union.The Southern Council's executive secretary, Doolittle,explained that the International Union would not beparty to the agreement. Instead, he advised, the Compa-ny would deal with the Local Union and the SouthernCouncil regarding grievances and arbitration. The partiesagreed that the contract's recognition clause wouldrecite the certification, which designated the SouthernCouncil as the exclusive bargaining agent. The Companyalso inquired as to who would sign the expected agree-ment. The Southern Council responded that the commit-tee from the Local Union and the executive secretary ofthe Southern Council or his representative would exe-cute the contract. The draft of the "Agreement" section,agreed to by the parties on December 30, 1975, read asfollows:This Agreement, made and entered into thisday ofby and between hereinafter referred to as the COMPANY andSOUTHERN COUNCIL OF INDUSTRIALWORKERS, and its affiliated LOCAL UNIONNO. UNITED BROTHERHOOD OF CAR-PENTERS AND JOINERS OF AMERICA,AFL-CIO, hereinafter referred to as the UNION.At a subsequent meeting on February 16, 1976, Attor-ney Kerby Bowling also represented the Company. TheCompany and the Southern Council agreed at this meet-ing that the contract preamble would reflect the Compa-ny's correct name, and that the recognition clause wouldbe copied from the certification. In response to the corn-2 I base my findings concerning negotiations on the minutes of the bar-gaining sessions and the testimony of Floyd Q Doolittle, W. 1 Smith,and Jean A Kuyrkendall, Union Representative W J Smith cast somedoubt on whether initials on the August 20, 1976, draft of art. I werethose of Marvin Covington. He admitted that he had not seen those ini-tials affixed In contrast, Company Vice President Jean Kuyrkendall waspresent, initialed the draft, and credibly testified that he saw Covingtoninitial art I on August 20, 1976 Accordingly, I have found that Coving-ton approved art. I as shown abovepany questions about the legal name and affiliations,Smith, the Southern Council's advisor, explained that thecomplete and correct name was the Southern Council ofIndustrial Workers, United Brotherhood of Carpentersand Joiners of America.At the February 26, 1976 bargaining session, the Com-pany informed the Southern Council that there had beena change in the company structure. Therefore, the agree-ment would be between Croft Metals, Inc., and theSouthern Council of Industrial Workers. When asked bythe Southern Council representatives if they had anagreement on this item, the Company replied, "Yes. Wewere to check certification and see what it read."In their bargaining sessions of March 31, April 1, andApril 15, 1976, the Company and the Southern Councilhad extensive discussions about wages, hours, and termsand conditions of employment. At the April 1 session,both sides agreed again to the "Agreement and Recogni-tion" sections and that the recognition section wouldread the same as the certification. In further discussion ofthe No Strike No Lockout article, the Southern Councilagain stated that the International Union would notbecome a part of this agreement. When the Companyrepresentative asked "who will be responsible if we haveproblems," the Union representative replied, the South-ern Council. Following this exchange, the Companyagreed to take out "International," "Trustees" and "Del-egates" and replace that language with "local Union, of-ficers, stewards, plant committeemen, and the SouthernCouncil of Industrial Workers."The June 18, 1976 bargaining session continued discus-sion on the No Strike No Lockout clause. The Companyagreed to change "International" to "Southern Council"in all places in the article. Despite these agreements todelete references to the International Union, drafts of ar-ticle I presented on April 1, and August 20, 1976, and onJuly 22, 1981, contained "and" instead of a comma afterthe Local Union number, thus appearing to make theInternational Union a party. One such draft was initialedby the Company Representatives Bellipanni and Kuyr-kendall and the Southern Council RepresentativesMarvin Covington on August 20, 1976.During 1976 and 1977, the Southern Council called astrike at Croft that lasted for almost 1 year. In May 1977,the Board instituted civil contempt proceedings in theU.S. Court of Appeals for the Fifth Circuit against theCompany alleging that the Company had failed to bar-gain in good faith as required by the court's earlierdecree. The court, on stipulation of the parties, entered aconsent order on January 13, 1978.In June 1978, the Board again instituted civil contemptproceedings alleging that the Company had failed toabide by the 1978 consent order. The Fifth Circuit there-after found the Company, Joseph Bancroft, the chairmanof its board, and Jean Kuyrkendall, executive vice presi-dent, to be in contempt. NLRB v. Bancroft Mfg. Co., 635F.2d 492 (1981). The court directed the Company andthe named officials to purge themselves of contempt byimmediatelyreturning to the process of bargaining in good faithwith the Union as the exclusive representative of CROFT METALS211the Company's employees in the appropriate unituntil there is a full agreement or it is clear that abonafide impasse has been reached, embodying suchunderstanding and all the terms thereof in a signedagreement, recognition not to be withdrawn fromthe Union without further order of the CourtId at 495 [Emphasis added ]The court also ordered the Company to "bargain forno less than 2 consecutive days per week during regularbusiness hours until all contract proposals have been con-sidered and action taken in relation thereto" The courtfurther required the Company to file sworn reports,signed by Bancroft and Kuyrkendall and the union repre-sentatives, with the Regional Director every 30 daysshowing in detail the nature and course of bargaining in-cluding minutes, proposals, counterproposals, and anycommunications between the Union and the Companywith respect to such bargainingIn September 1981, the Company submitted a finalcontract proposal to the Union which the unit employeesrejected Two months later, after further negotiations,the Company again sought agreement on a contract Theunit employees accepted the proffered agreement on No-vember 9, 1981On November 10, 1981, the Union's representativeDoolittle, called company attorney Cowherd, notifiedhim of the employees' acceptance of the contract andsought its immediate implementation Cowherd suggestedthat immediate implementation was not feasible TheUnion responded that it would allow the Company ade-quate time to permit implementation of those provisionswhich required preparations, but wanted the rest of thecontract to be effective immediately Cowherd said hewould convey the Union's request to the Company andseek an answerOn November 12, 1981, Cowherd sent a letter to theUnion expressing the Company's pleasure at the unit em-ployees' ratification of the contract The letter explainedthe specific items which prevented immediate implemen-tation of the contract Cowherd chose December 1,1981, as a target date for executing the contract, whichwould be effective December 1, 1981 In the same letter,Cowherd stated that he was preparing the contract forexecutionCompany attorney Kerby Bowling sent a mailgram tothe Union on November 13, 1981, reiterating the Compa-ny's reasons for a December 1 effective date for the con-tract Mentioning the Company's desire to avoid "piece-meal" implementation of the contract, Bowling wrotethat he would notify the Union as soon as possible whenthe contract was prepared He requested that the Union"look it over for any corrections or additions" and notifyhim of any changes or corrections, which he wouldmake They would then arrange "a mutually convenienttime to sign and determine the effective date" Finally,Bowling requested that the Union send checkoff forms assoon as possible to help the Company establish the neces-sary proceduresOn November 27, 1981, the Union received a copy ofthe contract from Cowherd to be proofread The Union'srepresentative, Doolittle, called Cowherd on November29 or 30 to discuss corrections During this conversation,Cowherd asked Doolittle if he had received the new sig-nature page which Cowherd had sent Doolittle said hehad not, adding that he saw nothing wrong with the onehe had in hand The signature page in Doolittle's posses-sion showed the parties to be Croft Metals, Inc andLocal Union 2280, with a signature space for approvalby the Southern Council of Industrial Workers TheCompany's proposed change would include the Interna-tional Union as party to the contract Doolittle objectedto the Company's proposed signature pageHe examined article I of the contract and discoveredan "and" after Local Union 2280 instead of a comma,tfius showing the International Union as a party Doolit-tle advised Cowherd of his discovery and recommendedsubstitution of a comma for "and," as the InternationalUnion was not a party to the contract Cowherd repliedthat the Company would not readily accept the changeDoolittle and Cowherd agreed to meet on December 2to proofread the contractOn December 2, 1981, company officials Gerald Ab-dalla and Jean Kuyrkendall met with Union Representa-tives Floyd Doolittle and Steve Herrin After Abdalladistributed copies of the contract, the union representa-tives found that the "and" remained in article I after theLocal Union's number The Union insisted on removal ofthe "and," stating also that the International Union couldnot sign the agreement as a partyCompany Vice President Abdalla contended that theInternational Union had been a party all along He insist-ed that before the Company would sign the contract, theInternational had to sign At this point, Doolittle tele-phoned the International Union's headquarters where helearned that he could not sign the contract unless theInternational Union had been certified as bargainingagent Doolittle relayed this to Abdalla, who repeatedthat the Company would not sign the agreement unlessthe International also signed as a partyAbdalla and Kuyrkendall left the meeting, taking allcopies of the contract with them, to look for a copy ofthe certification Thereafter, Abdalla found from the cer-tification that the "Southern Council of Industrial Work-ers, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO" was the certified representative ofthe Company's production and maintenance employeesNevertheless, Abdalla adhered to his refusal to signunless the International Union did so also, as a partyThe parties met again February 9, 1982, at a meetingarranged by a Federal mediator Doolittle again statedthat, as a matter of its settled policy, the InternationalUnion would not sign the contract as a party Abdallacontinued to insist that the Company would not signunless the International signed as a party He also repeat-ed the Company's position that the International Unionhad been a party from the outsetThe Federal mediator met with Doolittle and Abdallaaway from the rest of their respective committees, ex-plaining to Abdalla that international unions historicallydo not sign contracts and that this policy was no differ-ent from policies of other international unions Doolittleagain asked Abdalla to sign the contract, which he re- 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDfused to do Following some discussion about errors inthe merit increases and seniority list, the meeting ad-journed The Company has continued to refuse to signthe agreement unless the International Union signs as aparty to the contractThe unsigned contract included the following provi-sionThe Company further agrees to continue in effectduring the term of this Agreement the group health,life, accidental death and disability plans coveringthe bargining unit employees It is understood be-tween the parties that the Company will continue topay two-thirds of the premium for the group healthplan with the employee paying one-thirdDoolittle next heard from Abdalla in April 1982, re-garding a change of insurance carrier The two met thatmonth to discuss the change of carrier from Blue Crossto Connecticut General, and the increased rates At thetime of this meeting, the Company was paying 66-2/3percent of the health insurance premium and the unitemployees were paying the remaining 33-1/3 percentDoolittle approved the change of carrier and the newratesIn May 1983, Doolittle received a letter from Abdallainforming him that the Company was going to changethe percentage that the Company and employees wouldpay for insurance coverage The Company contributionwould be reduced from 66-2/3 percent to 55 percent andthe employee contribution would be increased from 33-1/3 percent to 45 percent The letter said these changeswould be implemented as of June 1, 1983, with thechange in employees' rate being effective with their June3, 1983 checksOn May 23, 1983, Union Representative Doolittle andthe employees' committee met with Doolittle, Abdalla,Kuyrkendall, Personnel Manager Frank Waters, and At-torney John Waldrip to discuss the health insurance pre-miums Doolittle requested a breakdown in informationas it pertained to the bargaining unit as the Companyhad combined bargaining unit employees with salariedemployees and other nonunit employees in compiling in-surance information Doolittle stated that the Union wasdefinitely opposed to the increase of employee contribu-tion from 33-1/3 percent to 45 percent but wanted fur-ther information to determine if the bargaining unit em-ployees were paying more than their fair shareThe company representatives left the Meeting to con-sult the insurance carrier regarding the requested infor-mation On the same day, the Company notified theUnion that the carrier was unable to provide informationlimited to the bargaining unit The Union again objectedto the change in percentage contributions, although itagreed that the employees would contribute one-third ofthe increase in premiums The Company declared its in-tention to implement the changes in insurance contribu-tions, and did so in June 1983C Analysis and ConclusionsUnder settled law, an employer violates Section 8(a)(5)and (1) of the Act by conditioning its execution of a col-lective-bargaining agreement upon the inclusion of anonmandatory subject of bargaining NLRB v Borg-Warner Corp, 356 U S 342, 349 (1958) The court inBorg-Warner also pointed out that a "recognition clausedoes not come within the definition of mandatorybargaining" Id at 350 Consistent with these principles,the Board has held that an employer violated Section8(a)(5) and (1) of the Act by insisting that an internation-al union became a signatory to a contract, when a localunion was the certified bargaining representative of aunit of employees Kit Mfg Co, 150 NLRB 662, 672(1964), enfd 365 F 2d 829 (9th Cir 1966) The holding inKit is controlling in the instant case Thus the recordmakes clear that by November 10, 1981, the Companyand the Union had reached accord on a collective-bar-gaining agreement and that on December 2, 1981, andagain on February 9, 1982, the Company was preparedto execute the agreement if the International Unionwould sign it as a partyI find no merit in the Company's contention that theparties had not reached a full agreement on November10, 1981 The facts show that the parties met and bar-gained extensively concerning terms and conditions ofemployment, over a 6-year period Their efforts culmi-nated in the Company's proposal which the unit employ-ees accepted on November 9, 1981By their subsequent actions, conversations, and letters,representatives of the Company and the Union affirmedtheir understanding that an agreement had been reachedThus on November 10, the Union informed Company at-torney Cowherd of their employees' acceptance of thecontract, and requested immediate implementation Cow-herd responded citing difficulties preventing immediateimplementation of the contract, but did not question theexistence of an agreement Indeed, Cowherd's letter ofNovember 12, 1981, expressed the Company's pleasure atthe employees' ratification of the contract The letterwent on to mention specifics concerning the logistics ofputting the contract into effect More importantly, Cow-herd set a December 1 target date for a meeting to signthe contract which would become effective on that dateCompany attorney Kerby Bowling's mailgram of No-vember 13 is further evidence of agreement He restatedthe December 1 target date and the Company's desire toset up a mutually convenient time to sign the contractand fix an effective date for implementation Bowlingalso asked for checkoff forms as soon as possible to helpthe Company establish the necessary proceduresOn December 1, 1981, and February 9, 1982, the onlyissue which the Company raised was the International'ssignature On both occasions, the Company's representa-tive, Vice President Abdalla declared that the Companywould sign the contract only if the International Uniondid so as a party Under Borg-Warner and Kit, Abdalla'sinsistence on that condition amounted to an unlawful re-fusal to bargainThat the Union in 1976 and 1981 inadvertently sig-naled agreement that Local 2280 and the InternationalUnion would be parties to the contract did not assist theCompany's case For as shown above, on each occasionwhen the subject arose in discussion during the 6 years CROFT METALS213of negotiations, the International Union's officials, whowere present to assist the Union, stated unequivocallythat the International Union would not be a party to thecontract Such serious and consciously considered re-sponses are entitled to acceptance over a quick initialingwithout careful examination or discussion of the lan-guage In any event, on December 2, 1981, and again onFebruary 9, 1982, the Union and the International Unionstated that the International Union would not be a partyto the collective-bargaining agreement The Company re-fused to sign the contract and continues to refuse, insist-ing, at all times, that it would do so if the InternationalUnion agreed to sign as a party There is no suggestionin the controlling cases that the Union's conduct justifiedthe Company's insistence that the International Unionsign the contract as a party Nor has the Company citedany authority to sustain its positionThe Company designated December 1, 1981, as the ef-fective date of the contract which was to expire on No-vember 30, 1982 There was no showing that the Unionhad rejected that date when it met with the Company onDecember 2, 1981, or February 9, 1982 I find, therefore,thk the effective date of the contract was December 1,1981 However, assuming that the parties had not agreedon an implementation date, that omission would notexcuse the Company's unlawful refusal to sign the con-tract Georgia Kraft, 258 NLRB 908, 911 (1981)In sum, I find that by refusing to execute (since Febru-ary 9, 1982) the collective-bargaining agreement reachedby the parties on November 10, 1981, the Company hasviolated Section 8(a)(5) and (1) of the ActThe terms of the agreement require the Company tocontinue paying two-thirds (2/3) or 66-2/3 percent of thehealth insurance premium and the employees pay one-third (1/3) or 33-1/3 percent of the premium By termsof the agreement, it continues in effect from year to yearafter November 30, 1982, unless one party "notifies theother in writing at least sixty (60) days prior to any expi-ration date, of its desire to terminate, amend or revise theAgreement" Under this clause, the Company was notfree to make unilateral changes, even after November 30,1982, without the consent of the Union, absent the speci-fied notice The Company did not give such noticeThe Board has held that an employer violated Section8(a)(5) and (1) of the Act when it changed an element ofa health insurance provision which intimately affectedthe employees, and was thus a mandatory subject of bar-gaining, during the term of the collective-bargainingagreement, without the approval of their employees' col-lective-bargaining representative and without complyingwith Section 8(d)(3) of the Act 33 Section 8(d)(3) of the Act provides, inter aliaThat where there is in effect a collective bargaining contract covermg employees in an industry affecting commerce, the duty to bargain collectively shall also mean that no party to such contract shallterminate or modify such contract, unless the party desiring such termination or modification•(3) notifies the Federal Mediation and Conciliation Service withinthirty days after such notice of the existence of a dispute, and simultaneously therewith notifies any State or Territorial agency established to mediate and conciliate disputes within the State or Tern-In the instant case, the Company without the Union'sapproval and without complying with the notice provi-sions of Section 8(d)(3) of the Act, increased the unit em-ployees' health insurance premiums contribution from 33-1/3 percent to 45 percent In so doing, the Companyfailed to bargain in good faith with the Union and there-by violated Section 8(a)(5) and (1) of the ActCONCLUSIONS OF LAW1 Respondent Croft Metals, Inc , is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act2 The Southern Council of Industrial Workers, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO-CLC and the United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO-CLC, respec-tively, are labor organizations within the meaning of Sec-tion 2(5) of the Act3 At all times material, the Southern Council has beenand continues to be the exclusive representative of Re-spondent's employees in the following bargaining unitfound appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the ActAll production and maintenance employees em-ployed at Respondent's McComb, Magnolia andOsyka, Mississippi, facilities, including plant clericalemployees, interplant drivers, leadmen and leadwomen excluding over-the-road truckdnvers, officeclerical employees, professional and technical em-ployees, watchmen and guards, and supervisors asdefined in the Act4 By failing and refusing on February 9, 1982, to exe-cute the collective-bargaining agreement with the South-ern Council, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act5 By unilaterally, and without the consent of theUnion, modifying the collective-bargaining agreement asit pertains to the percentage of employer and employeecontributions to payment of group health insurance costs,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the ActTHE REMEDYHaving found that Respondent has committed certainunfair labor practices, I shall recommend that it be or-dered to cease and desist from such conduct and takesuch affirmative action as I find necessary to remedy theeffects of the unfair labor practices and to effectuate thepolicies of the ActHaving found that Respondent unlawfully refused tobargain with the Union by failing and refusing to sign atory where the dispute occurred, provided no agreement has beenreached by that time, and(4) continues in full force and effect, without resorting to strike orlockout, all the terms and conditions of the existing contract for aperiod of sixty days after such notice is given or until the expirationdate of such contract, whichever occurs later 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective-bargaining agreement, I shall recommend thatRespondent be required to execute that agreement andgive retroactive effect to its terms from December 1,1981. I shall also order that Respondent make whole itsemployees for any loss of wages or other employees ben-efits they may have suffered as a result of Respondent'sfailure to sign the collective-bargaining agreement. In ad-dition, I shall also order that Respondent, on the Union'srequest, rescind the changes in employer and employeecontributions to the payment of group health insurancecosts and reimburse those employees who were requiredto make excess health insurance payments. Interest on allwages or benefits due herein shall be computed in themanner prescribed in Florida Steel Corp., 231 NLRB 651(1977).4On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 5ORDERThe Respondent, Croft Metals, Inc., McComb, Missis-sippi, its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Refusing to bargain collectively regarding wages,hours, and other terms and conditions of employmentwith the Southern Council of Industrial Workers, UnitedBrotherhood of Carpenters, and Joiners of America,AFL-CIO-CLC, as the exclusive representative of theemployees in the following appropriate unit:All production and maintenance employees em-ployed at Respondent's McComb, Magnolia andOsyka, Mississippi, facilities, including plant clericalemployees, interplant drivers, leadmen and leadwomen excluding over-the-road truckdrivers, officeclerical employees, professional and technical em-ployees, watchmen and guards, and supervisors asdefined in the Act.(b) Refusing to execute the collective-bargainingagreement with the Southern Council, which was agreedupon on November 10, 1981, and which should havetaken effect on December 1, 1981, on the grounds thatthe United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO-CLC is not a party to the agree-ment.(c) Failing and refusing to give effect to the terms andprovisions of the agreed-on collective-bargaining agree-ment with the Southern Council by unilaterally changingthe percentage of employees' contribution to paymentsof group health insurance.4 See Ogle Protection Service, 183 NLRB 682, 683 (1970), and see gener-ally Isis Plumbing Co, 138 NLRB 716 (1962)5 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action, which is nec-essary to effectuate the policies of the Act.(a)On request of the Union, sign the collective-bar-gaining contract agreed on between the Union and Re-spondent on November 10, 1981, the agreement to be ef-fective from December 1, 1981. On request of the Unionthat the foregoing contract be executed, give retroactiveeffect to its terms, and compensate any employee cov-ered by the contract for any material disadvantage theymay have suffered as a consequence of Respondent's re-fusal to sign the agreement, in the manner set forth in thesection of this Decision entitled "The Remedy." If nosuch request is made by the Union, bargain, on request,with the Union as the exclusive bargaining representativeof the employees in the previously described appropriateunit, and, if an understanding is reached, embody suchuntlerstanding in a signed agreement.(b)Reimburse employees for payments of health insur-ance premiums in excess of the percentage agreed to inthe contract, that they were required to make as a resultof Respondent's unilateral change in the payment of pre-miums, with interest.(c)Make whole its employees for their loss of wagesand other benefits which are provided for in the agree-ment for the period on and after December 1, 1981, plusinterest as set forth in Isis Plumbing Co., 138 NLRB 716(1962), and Florida Steel Corp., 231 NLRB 651 (1977).(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e)On request of the Southern Council, rescind theunilateral changes in employer and employee contribu-tion to payments of group health insurance.(0 Post at its facilities in McComb, Magnolia, andOsyka, Mississippi, copies of the attached notice marked"Appendix."6 Copies of the notice, on forms providedby the Regional Director for Region 15, after beingsigned by the Respondent's authorized representative,shall be posted by Respondent immediately upon receiptand maintained for 60 consecutive days in conspicuousplaces including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that the notices are not altered,defaced, or covered by any other material.(g) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.6 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"